EXHIBIT 10.18

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into by and between SeraCare
Life Sciences, Inc. (the “Company”) and Burdick Management, Inc. (“Consultant”),
as of the l9th day of August 2004.

 

I.    ENGAGEMENT.

 

The Company hereby engages Consultant and Consultant hereby accepts such
engagement, upon the terms and conditions hereinafter set forth, from August
19th, 2004, to and including August 31, 2006, subject to earlier termination as
set forth in Section IV.

 

II.    SERVICE.

 

A.    Consultant agrees to assign Jerry L. Burdick as the operative consultant
for this Agreement. As such, Consultant agrees that Mr. Jerry L. Burdick shall
perform consulting services on a non-exclusive basis during the course of his
engagement under this Agreement as an Advisor to the Chief Executive Officer
(“CEO”) of the Company, and shall perform such services as the CEO of the
Company shall reasonably request from time to time.

 

B.    Consultant agrees to devote sufficient time and energy to the business of
the Company to accomplish projects assigned by the CEO. It is agreed that such
projects may be completed at the Company’s facilities or at Consultants home and
that no more than 50% of Consultants time will be required to be spent on the
East Coast. It is the intention of the Company and Consultant that Consultant
will serve as an independent contractor to the Company and not as an employee.
With respect to the services provided by Consultant, the Company shall not have
any direction or control over the method or means of Consultant’s work.

 

C.    For the term of this Agreement, Consultant shall report to the CEO of the
Company or his designee.

 

III.    COMPENSATION.

 

The Company will pay to Consultant (or any entity designated by Consultant) a
retainer fee of $10,000.00 per month on the first day of each month (except for
the first payment which shall be due on August 31, 2004 and will be in the
amount of $3,500.00) plus $50.00 per hour for hours worked on behalf of the
Company. It is agreed that Consultant will be compensated 8 hours each way for
travel to East Coast locations. The Company will also reimburse Consultant for
all expenses incurred in connection with authorized projects including mileage.
The hours worked and reimbursable expenses will be submitted at the end of each
month and shall be paid by the Company within fifteen (15) days of receipt.
Consultant agrees that he will be solely responsible for any taxes due as a
result of payments received from the Company and Consultant will defend and
indemnify the Company from and against any and all losses or liabilities,
including defense costs, arising out of Consultant’s failure to pay any taxes
due with respect to such payments.

 

IV.    TERMINATION.

 

A.    Termination by the Company.    The Company may terminate Consultant’s
engagement at any time, with or without Cause, upon written notice.

 

B.    Termination by the Consultant.    Consultant may terminate Consultant’s
engagement at any time, with or without cause, upon written notice.

 

C.    Obligations of the Company Upon Termination.

 

1.    Termination by the Company for Cause, Death or Disability.    If
Consultant’s engagement is terminated by the Company for Cause, or for the death
or Disability of Jerry Burdick, this Agreement shall



--------------------------------------------------------------------------------

terminate without further obligations to Consultant under this Agreement, other
than for payment of Consultant’s fee through the date of termination to the
extent not theretofore paid, which shall be paid to Consultant in a lump sum in
cash within ten (10) days of the date of termination.

 

2.    Termination by the Company without Cause.    If Consultant’s engagement is
terminated by the Company without Cause (and other than for the death or
Disability of Jerry Burdick), this Agreement shall terminate without further
obligations to Consultant under this Agreement, except that the Company shall be
required to continue to pay the monthly retainer to Consultant set forth in
Section III through August 31, 2006, such payments to be made on a monthly basis
as set forth in Section III.

 

3.    Termination by the Consultant.    If Consultant’s engagement is terminated
by Consultant, this Agreement shall terminate without further obligations of the
Company to Consultant other than for the payment of Consultant’s fee through the
date of termination to the extent not theretofore paid, which shall be paid to
Consultant in a lump sum in cash within ten (10) days of the date of
termination.

 

4.    Exclusive Remedy.    Consultant agrees that the payments contemplated by
this Agreement shall constitute the exclusive and sole remedy for any
termination of Consultant’s engagement and Consultant covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of the engagement.

 

5.    Definitions used in Section IV.

 

i.    For purposes of this Agreement, “Cause” means that the Company, acting in
good faith based upon the information then known to the Company, determines that
Jerry Burdick has engaged in or committed: theft, fraud or other illegal
conduct; refusal or unwillingness to perform his duties, which refusal or
unwillingness is not cured within fifteen (15) days of written notice to
Consultant; or breach of any term of this Agreement, which breach is not cured
within fifteen (15) days of written notice to Consultant.

 

ii.    For purposes of this Agreement, “Disability” means a physical or mental
impairment lasting at least sixty consecutive days, which, in the reasonable
judgment of the Company, renders Jerry Burdick unable to perform one or more of
the material obligations of Consultant under this Agreement.

 

V.    ARBITRATION.

 

Any controversy or claim arising out of or relating to Consultant’s engagement
including but not limited to claims based upon (i) common law, (ii) federal,
state, or local statutes, regulations, or ordinances, and (iii) this Agreement,
its enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, shall be submitted
to arbitration, to be held in Oceanside, California in accordance with
California Civil Procedure Code §§ 1282-1284.2. In the event either party
institutes arbitration under this Agreement, the party prevailing in any such
litigation shall be entitled, in addition to all other relief, to reasonable
attorneys’ fees relating to such arbitration, including attorneys’ fees incurred
in any proceeding to compel arbitration. The nonprevailing party shall be
responsible for all costs of the arbitration, including but not limited to, the
arbitration fees, court reporter fees, etc.

 

VI.    ANTISOLICITATION.

 

Consultant promises and agrees that he will not, during his engagement and for a
period of one year following termination of his engagement or the expiration of
this Agreement, influence or attempt to influence customers of the Company or
any of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company.

 

VII.    SOLICITING EMPLOYEES.

 

Consultant promises and agrees that he will not, during his engagement and for a
period of one year following termination of his engagement or the expiration of
this Agreement, directly or indirectly solicit any of

 

2



--------------------------------------------------------------------------------

the Company employees who earned annually $25,000 or more as a Company employee
during the last six months of his or her own employment to work for any
business, individual, partnership, firm, corporation, or other entity then in
competition with the business of the Company or any subsidiary or affiliate of
the Company.

 

VIII.    CONFIDENTIAL INFORMATION.

 

A.    Consultant, in the performance of Consultant’s services on behalf of the
Company, may have access to, receive and be entrusted with confidential
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by the Company or its agents or consultants,
or used presently or at any time in the future in the course of its business
that is not otherwise part of the public domain (collectively, the “Confidential
Material”). All such Confidential Material is considered secret and will be
available to Consultant in confidence. Except in the performance of services on
behalf of the Company, Consultant shall not, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Consultant’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, equipment and other tangible items, wherever
located, relating in any way to the Confidential Material or otherwise to the
Company’s business, which Consultant prepares, uses or encounters, shall be and
remain the Company’s sole and exclusive property and shall be included in the
Confidential Material. Upon termination of this Agreement by any means, or
whenever requested by the Company, Consultant shall promptly deliver to the
Company any and all of the Confidential Material, not previously delivered to
the Company, that may be or at any previous time has been in Consultant’s
possession or under Consultant’s control.

 

B.    Consultant hereby acknowledges that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Material by any means whatsoever
and any time before, during or after Consultant’s engagement with the Company
shall constitute Unfair Competition. Consultant agrees that Consultant shall not
engage in Unfair Competition either during the time engaged by the Company or
any time thereafter.

 

IX.    INDEPENDENT CONTRACTOR STATUS.

 

The parties intend Consultant to be an independent contractor in the performance
of these services. Consultant is not an employee, agent, partner, or joint
venturer of or with Company. Nothing in this Agreement shall be interpreted or
construed as creating or establishing the relationship of employer and employee
between Consultant and Company or any employee or agent of Consultant.

 

A.    Consultant shall have the right to control and determine the method and
means of performing the above services; Company shall not have the right to
control or determine such method or means, being interested only in the results
obtained, and having the general right of inspection and supervision in order to
secure the satisfactory completion of such services.

 

B.    Consultant shall not be entitled to participate in any vacation, medical,
retirement, or other fringe benefit of Company and shall not make claim of
entitlement to any such employee program or benefit.

 

C.    Consultant and Company agree that Consultant is not an employee for state
or federal tax purposes. Consultant shall be solely responsible for the payment
of withholding taxes, FICA, Medicare, disability, and other such tax deductions
on any earnings or payments made and Company shall withhold no such payroll tax
deductions from any payments due. Consultant agrees to defend, indemnify hold
harmless Company from any claim or assessment by any taxing authority arising
from this paragraph.

 

D.    Consultant is not entitled to worker’s compensation benefits or
unemployment compensation benefits provided by Company. Consultant shall be
solely responsible for the payment of his/her worker’s compensation,
unemployment compensation, and other such payments. Company will not pay for
worker’s compensation for Consultant. Company will not contribute to a state
unemployment fund for Consultant, and Company will not pay the federal
unemployment tax for Consultant.

 

3



--------------------------------------------------------------------------------

E.    Consultant and Company agree that Consultant shall not be subject to the
provisions of any personnel policy or rules and regulations applicable to
employees, as the Consultant shall fulfill his/her responsibility independent of
and without supervisory control by Company.

 

X.    HONEST AND FAITHFUL SERVICE.

 

Consultant agrees to honestly and faithfully present and conduct himself at all
times during the performance of services for the Company. Consultant agrees to
perform the responsibilities in a diligent, timely, and competent manner.
Consultant agrees to truthfully and faithfully account for and deliver to
Company all monies, materials, securities, and other property belonging to
Company which Consultant may receive from or on account of Company, and that
upon Consultant’s termination or Company demand Consultant will immediately
deliver to Company all such property belonging to Company.

 

XI.    SUCCESSORS.

 

A.    This Agreement is personal to Consultant and shall not, without the prior
written consent of the Company, be assignable by Consultant.

 

B.    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors, assigns or purchasers and any such successor,
assignee or purchaser shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company, a majority of the assets of the
Company, or to which the Company assigns this Agreement by operation of law or
otherwise. In the event that this Agreement is not assigned and assumed in
writing by such successor or assignee at or before the closing of such
transaction, the remaining amount due under this agreement through August 31,
2006 shall become immediately due and payable at the closing.

 

XII.    WAIVER.

 

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

XIII.    MODIFICATION.

 

This Agreement may not be amended or modified other than by a written agreement
executed by Consultant and the Company.

 

XIV.    SAVINGS CLAUSE.

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

XV.    COMPLETE AGREEMENT.

 

This Agreement constitutes and contains the entire agreement and final
understanding concerning Consultant’s relationship with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either party.
This is a fully integrated agreement.

 

4



--------------------------------------------------------------------------------

XVI.    GOVERNING LAW.

 

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, by the laws
of the State of California without regard to principles of conflict of laws.

 

XVII.    CONSTRUCTION.

 

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

 

XVIII.    EXECUTION.

 

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

    SeraCare Life Sciences, Inc.:      Burdick Management, Inc:

By

 

/s/    MICHAEL F. CROWLEY, JR.        

--------------------------------------------------------------------------------

    

/s/    JERRY L.BURDICK        

--------------------------------------------------------------------------------

Its

  CEO     

By:

  Jerry L.Burdick           

Its:

  President

 

5